Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20100155949 to Jain in view of JP2004193299 to Yoda.
Regarding Claim 1, Jain teaches a semiconductor device, comprising: 
a substrate 301; 
a pad structure 314-324 positioned above the substrate; and 
a top groove 312 positioned on a top surface of the pad structure; and 
a passivation layer disposed above the substrate, wherein the pad structure is disposed in the passivation layer 310 , and the top surface of the pad structure is even with a top surface of the passivation layer (see Fig. 3D).
	Jain does not explicitly teach that the groove is offset with respect to the pad. However, in analogous art, Yoda teaches both offset and centered grooves 10 in Fig. 10. Obvious it is, to the person 
 
Regarding Claim 2, Jain and Yoda teach the semiconductor device of claim 1, wherein the pad structure comprises a bottom pad 322 positioned above the substrate and a top pad 324 positioned on the bottom pad, and the top groove 312 is positioned on a top surface of the top pad.

Regarding Claim 3, Jain and Yoda teach the semiconductor device of claim 2, further comprising a bottom groove positioned on a top surface of the bottom pad, wherein the top pad is positioned on the bottom groove and the bottom pad (see Fig. 3D).

Regarding Claim 4, Jain and Yoda teach the semiconductor device of claim 1, further comprising two spacers 308 attached to two sides of the pad structure.

Regarding Claim 5, Jain and Yoda teach the semiconductor device of claim 2, wherein the top groove is adjacent to an edge of the top surface of the top pad (under broadest reasonable interpretation, the groove 312 is adjacent to an edge of the top pad 324).

Regarding Claim 6, Jain and Yoda teach the semiconductor device of claim 1, wherein the pad structure comprises a bottom pad 318 positioned above the substrate, a middle pad 322  positioned on the bottom pad, and a top pad 324 positioned on the middle pad, and the top groove is positioned on a top surface of the top pad (see Fig. 3D).

Regarding Claim 7, Jain and Yoda teach the semiconductor device of claim 6, further comprising a bottom groove positioned on a top surface of the bottom pad and a middle groove positioned on a top surface of the middle pad, wherein the middle pad is positioned on the bottom groove and the bottom pad, and the top pad is positioned on the middle groove and the middle pad (see Fig. 3D).

Regarding Claim 9, Jain and Yoda teach the semiconductor device of claim 1, further comprising a redistribution layer (105/ 106, though not numbered in the embodiment of Fig. 3D ) positioned above the substrate, wherein the pad structure is positioned on the redistribution layer.

Regarding Claim 10, Jain and Yoda teach the semiconductor device of claim 9, wherein the pad structure comprises a bottom pad positioned on the redistribution layer and a top pad positioned on the bottom pad, and the top groove is positioned on a top surface of the top pad (see Fig. 3D).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Yoda in view of U.S. Pat. Pub. No. 20210057529 to Soneda et al. (Soneda).
Regarding Claim 8, Jain and Yoda teach the semiconductor device of claim 1, but does not explicitly teach a ratio of a depth of the top groove and a thickness of the pad structure is between 1:10 and 1:20.
Jain teaches the thickness of the top layer 324 to be 50-2000nm but does not teach the depth of the groove 312. However, in analogous art, Soneda teaches a pad structure should be between .1-10u and the depth of the groove should be between .5-10u (see MPEP 2144.05(I)). It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Soneda, since Jain is silent regarding the depth of the groove 312, motivating those of ordinary skill to seek out what an appropriate groove depth to pad thickness ratio is in order to fully practice the invention of Jain. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Yoda in view of U.S. Pat. Pub. No. 20070126120 to Tsao et al. (Tsao).
Regarding Claim 11, Jain and Yoda teach the semiconductor device of claim 10, but does not explicitly teach a base groove positioned on a top of the redistribution layer and a bottom groove positioned on a top surface of the bottom pad and directly above the base groove, wherein the bottom pad is positioned on the base groove and the redistribution layer, the top pad is positioned on the bottom groove and the bottom pad, and the top groove is directly above the bottom groove.
However, in analogous art, Tsao teaches a groove in a top metallization layer 205.  It would have been obvious to the person of ordinary skill at the time of filing to modify Jain’s top metal layer 314 with the groove of Tsao in order to increase the contact surface area and thereby reduce contact resistance, as taught by Tsao [0028].

Claims 13 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Yoda in view of U.S. Pat. 5751065 to Chittipeddi et al. (Chittipeddi).
Regarding Claim 13, Jain and Yoda teach the semiconductor device of claim 9, but does not explicitly teach a stress relief structure positioned directly below the pad structure. However, in analogous art, Chittipeddi teaches in Figs. 3 and 4 at least, a stress relieving structure 215 below pad 219.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chittipeddi in order to relieve wirebonding stress, as taught by Chittipeddi throughout.

Regarding Claim 14, Jain, Yoda and Chittipeddi teach the semiconductor device of claim 13, wherein the stress relief structure comprises a conductive frame positioned directly below the pad structure and a plurality of insulating segments positioned within the conductive frame (see Fig. 4, 301 reads on a frame supporting fingers 303).

Regarding Claim 15, Jain, Yoda and Chittipeddi teach the semiconductor device of claim 13, further comprising a stress- buffering layer 217 positioned between the stress relief structure and the pad structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812